EXHIBIT 10.8

MATRIX SERVICE COMPANY

AWARD AGREEMENT

                    , 20    

«Grantee»

«Address1»

«Address2»

«City», «State» «PostalCode»

Dear «FirstName»:

1. Award. The awards set forth in this Award Agreement (the “Award Agreement”)
are subject to your acceptance of and agreement to all of the applicable terms,
conditions, and restrictions described in the 2004 Stock Incentive Plan of
Matrix Service Company, a Delaware corporation (the “Company”), as amended and
restated effective October 23, 2006, and as further amended by Amendment 1
thereto (the “Plan”), a copy of which is on file with, and may be obtained from,
the Secretary of the Company, and to your acceptance of and agreement to the
further terms, conditions, and restrictions described in this Award Agreement.
To the extent that any provision of this Award Agreement conflicts with the
expressly applicable terms of the Plan, it is hereby acknowledged and agreed
that those terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan.

2. Restricted Stock Units.

(a) Restricted Stock Units Award. The Company hereby grants to you an aggregate
of up to «Shares» restricted stock units (individually, an “RSU,” and
collectively, “RSUs”) as more specifically set forth in Section 2(e). Each RSU
entitles you to receive one share of common stock, par value $.01 per share, of
the Company (the “Restricted Shares”) at such time as the restrictions described
in Section 2(d)(ii) lapse as described in Section 2(e).

(b) Form of Restricted Stock; Possession of Certificates. The Company shall
issue the Restricted Shares you become entitled to receive hereunder by
book-entry registration or by issuance of a certificate or certificates for the
Restricted Shares in your name as soon as practicable after the restrictions in
Section 2(d)(ii) lapse as described in Section 2(e). In the event the Company
issues a certificate or certificates for the Restricted Shares, such
certificates shall be subject to such stop transfer orders and other
restrictions as the committee of the Board of Directors that administers the
Plan may deem necessary or advisable under the Plan and rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Restricted Shares are then listed, and any applicable foreign,
federal or state securities laws.

(c) Shareholder Rights Prior to Issuance of Restricted Shares. Neither you nor
any of your beneficiaries shall be deemed to have any voting rights, rights to



--------------------------------------------------------------------------------

receive dividends or other rights as a stockholder of the Company with respect
to any Restricted Shares covered by the RSUs until the date of book-entry
registration or issuance by the Company of a certificate to you for such
Restricted Shares.

(d) Restrictions.

(i) Your ownership of the RSUs shall be subject to the restrictions set forth in
subsection (ii) of this Section 2(d) until such restrictions lapse pursuant to
the terms of Section 2(e).

(ii) The restrictions referred to in subsection (i) of this Section 2(d) are as
follows:

(A) At the time of your termination of employment with the Company or a
Subsidiary, other than a termination of employment that occurs as a result of an
event described in Section 2(e)(iii), you shall forfeit the RSUs to the Company
and all of your rights thereto shall terminate without any payment of
consideration by the Company.

(B) You may not sell, assign, transfer or otherwise dispose of any RSUs or any
rights under the RSUs. No RSU and no rights under any such RSU may be pledged,
alienated, attached or otherwise encumbered, other than by will or the laws of
descent and distribution, and any purported pledge, alienation, attachment or
encumbrance thereof, other than by will or the laws of descent and distribution,
shall be void and unenforceable against the Company.

(e) Lapse of Restrictions.

(i) 50 percent of the RSUs shall be designated as “Service RSUs”. The
restrictions described in Section 2(d)(ii) shall lapse with respect to the
Service RSUs in five equal installments of 20 percent each on each of the first,
second, third, fourth and fifth anniversaries of the date of this Award
Agreement, such that the restrictions set forth in Section 2(d)(ii) shall have
lapsed with respect to 100 percent of the Service RSUs on the fifth anniversary
of the date of this Award Agreement.

(ii) 50 percent of the RSUs shall be designated as “Performance RSUs”. The
restrictions described in Section 2(d)(ii) shall lapse with respect to the
Performance RSUs on the third anniversary of the date of this Award Agreement
(the “Measurement Date”), but only if and to the extent the Performance Goals
set forth in this subsection (ii) are met. The Performance Goals are as follows:
aggregate Fully-Diluted Earnings Per Share of the Company for fiscal years 2008,
2009 and 2010:

 

Performance Level

   Fully-Diluted
Earnings Per Share    Number of
RSUs for which
Conditions are Satisfied

Minimum Performance Goal

   $ 3.15    _______

Threshold Performance Goal

   $ 3.22    _______

Target Performance Goal

   $ 3.30    _______

 

2



--------------------------------------------------------------------------------

Achievement of the Performance Goals will be measured when the Company’s
Fully-Diluted Earnings Per Share for fiscal year 2010 is released to the public.
In the event the Minimum Performance Goal is not met, then all of the
Performance RSUs will be forfeited to the Company. In the event the Company
achieves Fully-Diluted Earnings Per Share that are between any of the
Performance Levels set forth above, then the conditions with respect to the
Performance RSUs shall be deemed to have been met for the number of Performance
RSUs determined by linear interpolation between the applicable Performance
Levels and the restrictions on such Performance RSUs shall be removed on the
Measurement Date and the remainder of the Performance RSUs will be forfeited to
the Company. In the event the Company achieves the Target Performance Goal, the
conditions shall be deemed to have been satisfied and the restrictions on all of
the Performance RSUs associated with such Target Performance Goal as set forth
above shall be removed on the Measurement Date. The Committee has the final
authority to determine whether the Performance Goals have been met and to what
extent.

For purposes of measuring the Performance Goal, “Fully-Diluted Earnings Per
Share” shall mean, for any fiscal year, the Company’s fully-diluted earnings per
share as set forth in the Company’s Consolidated Financial Statements included
within its Annual Report on Form 10-K for such fiscal year, as filed with the
Securities and Exchange Commission.

(iii) Notwithstanding the provisions of subsections (i) and (ii) of this
Section 2(e), the restrictions described in Section 2(d)(ii) shall lapse with
respect to all RSUs (with respect to Performance RSUs as if the Target
Performance Goal had been met) upon the occurrence of any of the following
events:

(1) Your death, “Disability” (as defined in the Plan) or your “Retirement” (as
defined in Section 7); or

(2) A “Change of Control” (as defined in the Plan) of the Company.

 

3



--------------------------------------------------------------------------------

(iv) Following the lapse of the restrictions described in Section 2(d)(ii), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(b) of this Award Agreement for the Restricted Shares
covered by such RSUs in redemption of such RSUs.

3. Bonus Award.

(a) Phantom Share Bonus Award. In addition to the RSUs awarded pursuant to this
Agreement and subject to the terms and conditions set forth herein, the Company
hereby grants to you a cash “Bonus Award” calculated by reference to an
aggregate of up to «Shares» phantom share rights (the “Rights”). Subject to the
limitations set forth in this Section 3, each Right, when fully vested
hereunder, will represent the economic equivalent of ownership of one share of
the Company’s common stock, par value $0.01 per share (the “Stock”); provided
that the Rights will not entitle you to, and you will not have any rights in, or
own any, shares of Stock.

(b) Vesting. Subject to the limitations herein, the Rights granted shall vest
and be payable on the third anniversary of the date of this Award Agreement (the
“Vesting Date”) if and only to the extent the Bonus Award Performance Goals set
forth in this subsection (b) are met. The Bonus Award Performance Goals are as
follows: aggregate Fully-Diluted Earnings Per Share of the Company for fiscal
years 2008, 2009 and 2010:

 

Performance Level

   Fully-Diluted
Earnings Per Share

Bonus Award Minimum Performance Goal

   > than $ 3.30

Bonus Award Maximum Performance Goal

   $ 3.62

Achievement of the Bonus Award Performance Goals will be measured when the
Company’s Fully-Diluted Earnings Per Share for fiscal year 2010 is released to
the public. In the event the Bonus Award Minimum Performance Goal is not met,
then the Rights will be forfeited to the Company and no Bonus Award will be
payable. In the event the Company achieves Fully-Diluted Earnings Per Share that
are between the Bonus Award Minimum Performance Goal and the Bonus Award Maximum
Performance Goal, then the number of Rights which shall vest shall be determined
by linear interpolation and the remainder of the Rights will be forfeited to the
Company and no Bonus Award associated with such forfeited Rights shall be
payable. In the event the Company achieves the Bonus Award Maximum Performance
Goal, then all of the Rights shall vest and the entire Bonus Award shall be
payable. The Committee has the final authority to determine whether the Bonus
Award Performance Goals have been met and to what extent.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Rights shall not vest and you shall
immediately forfeit all rights, title and interests in and to any and all Rights
that have not vested on the date your employment with the Company or its
Subsidiaries is terminated for any reason.

(c) Payment. Within 10 days after the Vesting Date, the Company will pay in cash
to you for each vested Right an amount equal to the closing price per share of
the Company’s Stock as reported by the New York Stock Exchange on the Vesting
Date.

(d) Transferability. The Rights (including the right to receive the Bonus Award)
may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated. If you or anyone claiming under or through you
attempts to violate this Section 3(d), such attempted violation shall be null
and void and without effect, and all of the Company’s obligations hereunder
shall terminate.

(e) No Stockholder Rights. You will not be deemed to be a holder of or possess
any stockholder rights with respect to any shares of Stock based on the Rights
granted hereunder.

4. Agreement with Respect to Taxes; Share Withholding.

(a) You agree that (1) you will pay to the Company or an Affiliate, as the case
may be, in cash, or make arrangements satisfactory to the Company or such
Affiliate regarding the payment of any taxes of any kind required by law to be
withheld by the Company or any of its Affiliates with respect to the RSUs and/or
the Restricted Shares and (2) the Company or any of its Affiliates shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any taxes of any kind required by law to be withheld with
respect to the RSUs, the Restricted Shares, the Rights and/or the Bonus Award.

(b) You agree that, if required by applicable law, you shall pay any taxes no
later than the date as of which the value of the RSUs and/or Restricted Shares
first become includible in your gross income for income tax purposes; provided,
however, that the Committee may, in accordance with Section 11(b) of the Plan,
permit you to: (i) elect withholding by the Company of Restricted Shares
otherwise deliverable to you pursuant to this Award Agreement (provided,
however, that the amount of any Restricted Shares so withheld shall not exceed
the amount necessary to satisfy the Company’s or any Affiliate’s required tax
withholding of obligations using the minimum statutory withholding rates for
Federal, state and/or local tax purposes, including payroll taxes, that are
applicable to supplemental taxable income) and/or (ii) tender to the Company
shares of Stock owned by you (or by you and your spouse jointly) and acquired
more than six (6) months prior to such tender in full or partial satisfaction of
such tax obligations, based, in each case, on the Fair Market Value of the Stock
on the payment date as determined by the Committee.

 

5



--------------------------------------------------------------------------------

5. Adjustment of Shares. The number of Restricted Shares subject to the RSUs,
Granted Shares and/or Rights awarded to you under this Award Agreement may be
adjusted as provided in the Plan.

6. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Restricted Shares received pursuant to this Award
Agreement except pursuant to an effective registration statement under the
U.S. Securities Act of 1933, as amended, or pursuant to an applicable exemption
from such registration. Unless a registration statement relating to the
Restricted Shares issuable upon the lapse of the restrictions on the RSUs
pursuant to this Award Agreement is in effect at the time of issuance of such
Restricted Shares, the certificate(s) for the Restricted Shares shall contain
the following legend:

The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.

7. Certain Definitions. As used in this Award Agreement, “Retirement” shall mean
the voluntary termination of your full-time employment with the Company or
Subsidiary on the date on which you become, or after attaining, 65 years of age.
Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.

8. Compliance with 409A. The Company intends that this Award Agreement and the
Plan either (1) comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and guidance thereunder (“Section 409A”) or (b) be excepted from the
provisions of Section 409A. Accordingly, the Company reserves the right and you
agree that the Company shall have the right, without your consent and without
prior notice to you, to amend either or both this Award Agreement and the Plan
to cause this Award Agreement and the Plan to be so compliant or so excepted and
to take such other actions under the Plan and this Award Agreement to achieve
such compliance or exception.

 

6



--------------------------------------------------------------------------------

If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

 

MATRIX SERVICE COMPANY By:  

 

Name:  

 

Title:  

 

The foregoing Award Agreement is accepted by me as of                     , and
I hereby agree to the terms, conditions, and restrictions set forth above and in
the Plan.

 

 

«Grantee»

 

7